internal_revenue_service number release date index number ---------------------------------------- ------------------------------- ------------------------------------------------------------ -- ---------------------------------------------- ---------------- ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number ---------------------- refer reply to cc ita b04 plr-118033-15 date date legend taxpayer corp agency unr v w x y z year year year date date date date a b c d e f g h ---------------------------------------------------------------- ------------------------------------------------------------------ ----------------------------------- ---------------------- ------------------------------------ ------------------------------ --------------------- --------------------- ---------------------------------------------------------- ------- ------- ------- --------------------------- ---------------------- -------------- ------------------- --------------- ------------------ --------------- ------------------ ------------------- ------------------ --------------- --------------- plr-118033-15 dear --------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1033 of the internal_revenue_code to your transaction specifically you request a ruling that there was a condemnation or requisition of property under sec_1033 and that the proposed replacement_property whether acquired by purchase or construction is similar_or_related_in_service_or_use to the property converted facts history of legal relationship between taxpayer and agency taxpayer is the parent of an affiliated_group that files a consolidated federal_income_tax return on the basis of a calendar taxable_year one member of the affiliated_group is corp a wholly-owned subsidiary of taxpayer corp either directly or through wholly- owned llcs that are disregarded entities for federal_income_tax purposes operates facilities at x pursuant to contracts with agency corp and its predecessors have been y at z since year corp has not only operated facilities at z it has also at its own expense built or bought many buildings and other improvements at z the nature of corp’s property interest in the buildings and other improvements it constructed or purchased at z is unique beginning in year agency has contracted with private parties to operate and develop public accommodation facilities at x agency never has had the funds available to build the public accommodation facilities needed in x therefore it has adopted policies designed to encourage private parties to make the substantial investments required to build such facilities these policies could not provide private parties with legal_title to the facilities because by law agency holds and retains title to all facilities built on agency land as agency could not provide legal_title to corp agency provided standard provisions in its contracts that recognized corp’s rights in the facilities constructed or purchased including the right to receive just compensation_for the facilities if agency took the facilities or granted a third party the privilege to operate those facilities effectively the contracts placed corp in the same position as one holding formal title to the facilities when condemned by a government_entity in year after concerns were expressed about the contractual rights of the parties congress passed legislation codifying the existing agency policy and providing corp with a statutory property right in the facilities built on agency land essentially the statutory right is a beneficial_ownership interest boi that could not be taken for public to our knowledge this type of property interest is not used by any other state or federal_agency or by private industry plr-118033-15 use without just compensation however the boi does not include any interest in the land on which the related capital improvements are situated in year additional congressional hearings were held concerning agency policy that culminated in the passage of very similar legislation the legislation which is currently in effect preserved the long-standing policy of agency that was codified in year that gave corp a boi in the facilities built on agency land it granted the right to just compensation if the improvements are taken by agency or if agency bestows the privilege to operate these improvements facilities to a third party additional statutory provisions provide that a current boi i shall not be extinguished by the expiration or termination of the underlying contract and ii may be pledged as security for financing of a capital improvement or the acquisition of a contract with agency the beneficial_ownership rights of corp are created by statute and exist outside of the contract with agency in this regard for both financial reporting and tax purposes corp has consistently treated itself as the owner of the improvements at z and has depreciated those improvements over their appropriate federal tax lives the transaction on date prior to the expiration of its current contract with corp agency bought down approximately a percent of corp’s boi in z paying corp dollar_figureb on date pursuant to the award of a new contract by agency to an unrelated third party unr corp received a payment of approximately dollar_figured from unr for approximately c percent of corp’s boi in z the amounts paid to corp were determined pursuant to methodology established by the underlying statute taxpayer represents that corp vigorously resisted the buy down and the award of a new contract to unr and had no choice but to accept the implementation of the statutory provisions on date agency awarded a new contract to corp to operate as y at v corp has commenced several construction projects at v that are expected to increase corp’s statutory boi at v to approximately dollar_figuree additionally on date agency awarded a new contract to corp to operate as y at w which required corp to purchase existing buildings and improvements at w that are expected to increase corp’s boi at w to approximately dollar_figuref the old boi at z and the new boi at v and w relate to buildings that were or are used by corp in its business of operating as y for x the vast majority of these buildings are accommodations retail shops administrative buildings and other support buildings all of which are essential to the business of operating as y for x in its submissions for thi sec_2 a buy down is a term coined by agency in a buy down agency forcibly purchases or takes a portion of the private parties boi plr-118033-15 ruling taxpayer attached several exhibits showing the composition of the replacement boi at w and a projected list of the buildings and values that are expected to compose the replacement boi at v law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such property ruling_request one of the circumstances in which a sec_1033 requisition or condemnation occurs is where a taxpayer's property is subjected to a compensable governmental taking for public use under the fifth_amendment of the u s constitution 279_f2d_220 ct_cl 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the fifth_amendment provides in part that no private property be taken for public use without just compensation property within the meaning of sec_1033 in the present situation corp does not hold title to the buildings and other improvements that it constructed on agency land however corp does have a statutory right or boi in the facilities the legislation enacted in year and year clearly indicates that congress intended to provide corp with the same protections provided by the fifth_amendment the language of the statute and underlying contract shows that congress and agency intended to effectively place corp in the same position it would be in if it held title to the improvements also the language of the statute closely parallels that of the fifth_amendment this unique statutory scheme is also evidence that congress intended to treat corp’s boi as a protected property interest which constitutes property within the meaning of sec_1033 taking within the meaning of sec_1033 the meaning of condemnation or requisition for purposes of sec_1033 of the code is not strictly limited to takings within the meaning of the fifth_amendment plr-118033-15 in revrul_82_147 1982_1_cb_190 a federal_law prohibited the use of motor boats with motors of greater than horsepower on designated lakes in wilderness areas it also provided that if the horsepower restriction made the operation of the resort uneconomical the owner of the resort could require the government to purchase its resort at its fair_market_value determined without regard to the horsepower restrictions the horsepower restriction made the operation of the taxpayer’s resort uneconomical and the taxpayer sold its fishing lodge to the federal government in holding that the government’s purchase of the resort constituted a condemnation within the meaning of sec_1033 the service did not refer to a fifth_amendment taking but instead emphasized that the horsepower restriction in addition to the provision authorizing purchase of a resort at its fair_market_value without regard to the restriction effectively constitutes a taking of property upon payment of fair compensation in this case the year and year legislation provides in language similar to the fifth_amendment that corp’s boi shall not be taken for public use except on payment of just compensation this language clearly suggests that congress understood that agency would have the power to take corp’s boi for public use although this taking is not necessarily a taking under the fifth_amendment it is deemed to be or equivalent to a taking that qualifies as an involuntary_conversion under sec_1033 in regards to year and year legislation concluding that corp is ineligible for relief under sec_1033 would be inconsistent with the congressional intent to provide y with the same rights they would have had if they held title to the land and improvements in the x the situations and holdings presented in the following two revenue rulings are sufficiently analogous to support this conclusion in revrul_57_261 1957_1_cb_262 a property owner entered into a contract with a city under the threat of condemnation and the contract gave the city the option to purchase the property the contract provided that the city would lease the property for three years and that the city had the option to purchase the land and improvements at stipulated prices the city subsequently exercised its option under the contract and purchased the land and improvements at the prices stated in the contract the internal_revenue_service concluded that the the execution of a lease and the exercise of an option contained therein to purchase the property and the improvements thereon is a sale under the threat_or_imminence_of_condemnation the service also concluded that any gain from the sale of the property was eligible for the relief provisions of sec_1033 in the case at hand corp executed a contract that incorporates the underlying statute with agency that recognizes corp’s right to just compensation upon the taking of its boi the execution of the contract recognizing the boi and establishing a method for valuing it does not transform the taking into a contractual option to purchase plr-118033-15 also revrul_81_181 1981_2_cb_162 is consistent with this result in that ruling the taxpayer read in a newspaper that a city intended to acquire certain land that was owned by a through condemnation the taxpayer purchased the property from a knowing that it would eventually be condemned when the city subsequently approached the taxpayer regarding acquisition of the property the taxpayer sold it to the city at a gain the revenue_ruling concluded that the fact that the taxpayer knew when he purchased the property that it would eventually be condemned did not disqualify the taxpayer from relief under sec_1033 in the present case although corp knew upon executing the contract with agency that its boi could be taken on the payment of just compensation corp is eligible for relief under sec_1033 corp merely entered into a contract with agency that recognizes its rights as equivalent to property rights under the fifth_amendment ruling_request conversion into property similar_or_related_in_service_or_use with respect to owner-users of converted property replacement_property will be considered to be similar_or_related_in_service_or_use to the converted property if the physical characteristics and end uses of the converted and replacement properties are closely similar revrul_64_237 c b in 65_tc_263 the tax_court explains the similar_or_related_in_service_or_use requirement as follows t he reinvestment must be made in substantially_similar business property ellis d 58_tc_459 stated differently the statute requires a reasonably similar continuation of the petitioner's prior commitment of capital and not a departure from it harvey j 43_tc_736 while it is not necessary to acquire property which duplicates exactly that which was converted 306_f2d_207 8th cir rev'g 35_tc_1059 the fortuitous circumstance of involuntary_conversion does not permit a taxpayer to change the character of his investment without tax consequences see 303_f2d_326 2d cir rev'g 36_tc_224 sec_1033 is a relief provision in determining whether a given taxpayer's receipt of replacement_property qualifies under sec_1033 courts have long recognized that sec_1033 is a relief provision that should be liberally construed to effect its purpose e g 15_tc_79 interpreting former sec_112 the precursor to sec_1033 sec_1033 provides a means by which a taxpayer whose enjoyment of his property is interrupted without his consent may arrange to have that interruption ignored plr-118033-15 for tax purposes by returning as closely as possible to his original position maloof pincite citing 22_tc_1172 what is required is a reasonable degree of continuity in the nature of the assets as well as in the general character of the business id thus if the replacement_property continues the nature and character of the taxpayer's investment in or use of the converted property it qualifies as replacement_property for purposes of sec_1033 and gain is deferred the old boi at z and the new boi at v and w relate to buildings that were or are used by corp in its business of operating as y for x the vast majority of these buildings are accommodations retail shops administrative buildings and other support buildings all of which are an essential part of the business of operating as y for x over g percent of the boi that was taken on date and date was in buildings providing accommodations according to current estimates and projections over h of the new boi will be in buildings providing such accommodations as stated in maloof it is not necessary to duplicate exactly what was converted the key is whether there is a reasonable degree of continuity in the nature of the assets as well as in the general character of the business in this case there is a reasonable degree of continuity in the nature of the assets and the general character of the business all of the assets are buildings used in the business of operating facilities for x approximately g percent of which consists of accommodations for x the general character of corp’s business at v and w is the same as at z conclusion sec_1 there was a condemnation or a requisition of property within the meaning of sec_1033 of the code on date when agency acquired a portion of corp’s boi in the facilities corp constructed or purchase at z and on date when unr at the direction of agency acquired another portion of corp’s boi the boi related to facilities in other x operated by corp whether acquired by purchase as in the case of w or by construction of additional facilities as in the case of v constitutes or will constitute other_property similar_or_related_in_service_or_use to the property so converted within the meaning of sec_1033 of the code caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter following the submission of its original ruling_request agency awarded corp a new y contact for a stated number of years for a portion of z that may require corp to invest in additional boi in z plr-118033-15 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j peter baumgarten assistant to the branch chief branch office_of_chief_counsel income_tax accounting
